DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statement filed 02 February 2022 is made of record.

Claim Objections
	Claim 3 is objected to as dependent to claim 3 where dependency to claim 1 is expected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stolarczyk US 5093,929.
As to claim 1, Stolarczyk teaches communications suspenders (figures 3a, 3b, column 6, lines 30-32, antenna 47, incorporated as part of a suspender loop antenna 92 coupled to a personal carried radio 26, carried by a miner), comprising:
a first strap, a second strap, a third strap, an intermediate portion comprising a top end and a bottom end (figure 3a, column 6, lines 30-61, suspender loop antenna 92 comprising a pair of flexible shoulder straps 100 which loop over a miner’s shoulders, a pair of cross straps 104 (“intermediate portion”) run perpendicular to shoulder straps 100 and a plurality of slots 106 106, buckles, snaps or buttons at lower ends of shoulder straps 100 for securing the suspender antenna 92 to a belt 107 worn around the miner’s waist), wherein
each of the first strap, the second strap, and the third strap comprise a first end and a second end, the first end of the first strap is coupled to the top end, the first end of the second strap is coupled to the top end proximate to the first end of the first strap, the first end of the third strap is coupled to the bottom end (figure 3a, column 6, lines 30-61, suspender loop antenna 92 comprising a pair of flexible shoulder straps 100 which loop over a miner’s shoulders, a pair of cross straps 104 (“intermediate portion”) run perpendicular to shoulder straps 100 and a plurality of slots 106 106, buckles, snaps or buttons at lower ends of shoulder straps 100 for securing the suspender antenna 92 to a belt 107 worn around the miner’s waist),
at least one of the first strap, the second strap, the third strap, and the intermediate portion comprises an antenna element affixed thereto (figure 3a, column 6, lines 30-61, suspender loop antenna 92 comprising a wire loop antenna 47 incorporated in pair of cross straps 104 and adjacent sections of the shoulder straps 100),
a pair of flexible shoulder straps 100 which loop over a miner’s shoulders, a pair of cross straps 104 (“intermediate portion”) run perpendicular to shoulder straps 100 and a plurality of slots 106 106, buckles, snaps or buttons at lower ends of shoulder straps 100 for securing the suspender antenna 92 to a belt 107 worn around the miner’s waist)
the first strap or the second strap comprise a communications hub affixed thereto and comprising an antenna port (column 6, lines 30-66, a loop antenna tuning box 108 securely fastened to one of the shoulder straps 100 comprising and antenna port to couple to the antenna 47 and antenna plug 110 to plug in wire 109 to radio 26),
the antenna port conductively and demountably couples to a portable radio (column 6, lines 30-66, a loop antenna tuning box 108 securely fastened to one of the shoulder straps 100 comprising and antenna port to couple to the antenna 47 and antenna plug 110 to plug in wire 109 to radio 26), 
the antenna port is conductively coupled to the antenna element and thereby allows the portable radio to communicate via the antenna element (column 6, lines 30-66, a loop antenna tuning box 108 securely fastened to one of the shoulder straps 100 comprising and antenna port to couple to the antenna 47 and antenna plug 110 to plug in wire 109 to radio 26),
the second end of each of the first strap, the second strap, and the third strap comprises a demountable fastener that is configured to demountably couple to a pair of trousers (figure 3a, column 6, lines 30-61, buckles, snaps or buttons at lower ends of shoulder straps 100 for securing the suspender antenna 92 to a belt 107 worn around the miner’s waist), and
the communications suspenders are configured to be worn on shoulders (figure 3a, column 6, lines 30-61, suspender loop antenna 92 comprising a pair of flexible shoulder straps 100 which loop over a miner’s shoulders).

As to claim 14, Stolarczyk teaches communications suspenders (figures 3a, 3b, column 6, lines 30-32, antenna 47, incorporated as part of a suspender loop antenna 92 coupled to a personal carried radio 26, carried by a miner), comprising: 
a first strap; a second strap; a third strap; an intermediate portion comprising a top end and a bottom end; wherein each of the first strap, the second strap, and the third strap comprise a first end and a second end; the first end of the first strap is coupled to the top end; the first end of the second strap is coupled to the top end proximate to the first end of the first strap, the first end of the third strap is coupled to the bottom end (figure 3a, column 6, lines 30-61, suspender loop antenna 92 comprising a pair of flexible shoulder straps 100 which loop over a miner’s shoulders, a pair of cross straps 104 (“intermediate portion”) run perpendicular to shoulder straps 100 and a plurality of slots 106 106, buckles, snaps or buttons at lower ends of shoulder straps 100 for securing the suspender antenna 92 to a belt 107 worn around the miner’s waist); 21
at least one of the first strap, the second strap, the third strap, and the intermediate portion comprises an antenna element affixed thereto (figure 3a, column 6, lines 30-61, suspender loop antenna 92 comprising a wire loop antenna 47 incorporated in pair of cross straps 104 and adjacent sections of the shoulder straps 100),
the first strap or the second strap comprise a communications hub affixed thereto and comprising an antenna port (column 6, lines 30-66, a loop antenna tuning box 108 securely fastened to one of the shoulder straps 100 comprising and antenna port to couple to the antenna 47 and antenna plug 110 to plug in wire 109 to radio 26),
 the antenna port conductively and demountably couples to a portable radio (column 6, lines 30-66, a loop antenna tuning box 108 securely fastened to one of the shoulder straps 100 comprising and antenna port to couple to the antenna 47 and antenna plug 110 to plug in wire 109 to radio 26), 
 the antenna port is conductively coupled to the antenna element and thereby allows the portable radio to communicate via the antenna element (column 6, lines 30-66, a loop antenna tuning box 108 securely fastened to one of the shoulder straps 100 comprising and antenna port to couple to the antenna 47 and antenna plug 110 to plug in wire 109 to radio 26),
 the second end of each of the first strap, the second strap, and the third strap comprises a demountable fastener that is configured to demountably couple to a pair of trousers shoulders (figure 3a, column 6, lines 30-61, buckles, snaps or buttons at lower ends of shoulder straps 100 for securing the suspender antenna 92 to a belt 107 worn around the miner’s waist)
the communications suspenders are configured to be worn on shoulders (figure 3a, column 6, lines 30-61, suspender loop antenna 92 comprising a pair of flexible shoulder straps 100 which loop over a miner’s shoulders),
at least one of the first strap, the second strap, the third strap, and the intermediate portion comprises an antenna attachment site (figure 3a, column 6, lines 30-61, suspender loop antenna 92 comprising a wire loop antenna 47 incorporated in pair of cross straps 104 and adjacent sections of the shoulder straps 100),
the antenna attachment site is conductively coupled to the antenna port and demountably couples to a demountable antenna (figures 3a, 3b, column 6, lines 59-67, antenna 47 is attached to the outside surface of the rectangle formed by the cross straps 104 and shoulder straps 100 and coupled to loop antenna tuning box 108, the “antenna port” also fastened to one of the shoulder straps 100).

Allowable Subject Matter
Claims 2-7 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8-13 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record do not teach a communications suspenders comprising a conductive composition including a polymer and fully exfoliated single sheets of graphene and the graphene sheets are present in the polymer as a three dimensional percolated network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644